Citation Nr: 1517924	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-41 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to February 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled to appear at a Travel Board hearing in April 2012.  An April 2012 VA Form 21-0820, Report of General Information, reflects that the Veteran had called VA after receiving a phone call from VA about his scheduled Travel Board hearing.  He indicated that he had never received any prior notification of the hearing and that he wished to reschedule the hearing.  The record reflects VA's February 2012 notification to the Veteran of his scheduled hearing date was sent to an old address.  Since it appears the Veteran did not receive timely notification of his scheduled hearing, the Board finds there is good cause to reschedule him for the requested Travel Board hearing.  38 C.F.R. § 20.705 (2014).

Because the AOJ schedules Travel Board hearings, the case is REMANDED for the following:

Schedule the Veteran for a Travel Board hearing.  Then, process the case in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




